Exhibit 10.11

EXECUTION COPY

COMPANY INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“Agreement”) is dated and made as
of July 30, 2007, by Orthovita, Inc., a Pennsylvania corporation (the
“Grantor”), in favor of LB I Group Inc., a Delaware corporation (the “Collateral
Agent”), for the benefit of holders of those certain 10% Senior Secured
Promissory Notes described in the Note Purchase Agreement (as defined below).

WITNESSETH:

WHEREAS, the Grantor, is entering into that certain Senior Secured Note and
Warrant Note Purchase Agreement, dated as of even date herewith (as the same may
be amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”), with the Collateral Agent and certain other Purchasers (as
defined therein), pursuant to which the Purchasers have agreed to furnish debt
financing to the Grantor by way of the purchase of (i) the Borrower’s senior
secured notes and (ii) warrants to purchase the Grantor’s Common Stock;

WHEREAS, it is a condition precedent to the effectiveness of the Note Purchase
Agreement that the Grantor shall have executed this Agreement and made the grant
of collateral in favor of the Collateral Agent, as contemplated hereby; and

WHEREAS, this Agreement is given and is intended to provide additional security
for the Obligations (as defined in the Note Purchase Agreement).

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers
and the Collateral Agent to enter into the Note Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantor hereby agrees with the Collateral Agent as
follows:

AGREEMENT

1. Definitions. Unless the context otherwise requires, all terms used but not
expressly defined herein shall have the meanings given to them in the Note
Purchase Agreement or, if they are not defined in the Note Purchase Agreement
but are defined in the UCC, they shall have the same meaning herein as in the
UCC.

2. Grant of Security Interest. To secure the Obligations under and as defined in
the Note Purchase Agreement, Grantor grants and pledges to the Collateral Agent,
and Collateral Agent hereby accepts, for the benefit of the holders of the
Notes, a security interest in all of Grantor’s right, title and interest in, to
and under its Intellectual Property (including without limitation those
Copyrights, Patents, Trademarks and Mask Works listed on Schedules A, B, C, and
D hereto), and including without limitation all proceeds thereof (such as, by
way of example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.



--------------------------------------------------------------------------------

3. General. This security interest is granted in conjunction with the security
interest granted to the Collateral Agent for the benefit of the holders of Notes
under the Note Purchase Agreement. The rights and remedies of the Collateral
Agent with respect to the security interest granted hereby are in addition to
those set forth in the Company Security Agreement and the other Related
Documents, and those which are now or hereafter available to the Collateral
Agent as a matter of law or equity. Each right, power and remedy of the
Collateral Agent provided for herein or in the Company Security Agreement or any
of the other Related Documents, or now or hereafter existing at law or in equity
shall be cumulative and concurrent and shall be in addition to every right,
power or remedy provided for herein and the exercise by the Collateral Agent of
any one or more of the rights, powers or remedies provided for in this
Agreement, the Company Security Agreement or any of the other Related Documents,
or now or hereafter existing at law or in equity, shall not preclude the
simultaneous or later exercise by any person, including the Collateral Agent, of
any or all other rights, powers or remedies.

4. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York, including Section 5-1401 of the General Obligations Law of said
State.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    )  ss.: COUNTY OF NEW YORK    )

On the              day of              in the year 2007 before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                             , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed within the foregoing instrument and acknowledged to me
that _he executed the same.

 

   Notary Public

Company Intellectual Property Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have cause this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

GRANTOR: ORTHOVITA, INC. By:   /s/ Antony Koblish Name:   Antony Koblish Title:
  President & CEO COLLATERAL AGENT: LB I GROUP INC. By:   /s/ Jeffrey Ferrell
Name:   Jeffrey A Ferrell Title:   Vice President

Company Intellectual Property Security Agreement